DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purdy (US 2005/0033467) in view of MANASSEN et al. (US 2021/0335638, hereinafter, Manassen.)
In regard to claim 1, in fig. 1, Purdy discloses an advanced process control system 10 (para [0039]), comprising:
a first process tool 12, configured to process each of a plurality of wafers by one of a plurality of first masks, and providing a first process timing data (para [0039]);
a second process tool, also, 12, configured to process each of the plurality of wafers processed by the first process tool by one of a plurality of second masks to provide a plurality of works, wherein the second process tool provides a measurement trigger signal according to the first process timing data; and
a measurement tool 16. The measurement 18 is capable of performing any type of metrology process (para [0040]) except describing the details as currently claimed, for example, configured to determine whether to perform a measuring operation on each of the plurality of works in response to the measurement trigger signal, and correspondingly providing a measurement result. Nevertheless, these steps obviously happen during the process of measuring the wafers and they are obvious and known to one of ordinary skill in the art in order to make sure there is so defect on each wafer. For instance, Manassen (is incorporate in here in show the obviousness as mentioned), in fig. 1, for example, discloses an analogous a metrology system 80 (in fig. 1, para [0018]). The metrology includes a measurement device 82 (para [0019]) to measure the data of the previous wafers using sampling data and the timing in order to determine the patterns (paras [0020-0021].)
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to appreciate the functions of the metrology tools as taught in order to take the advantage.
Allowable Subject Matter
Claims 2-3 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not show wherein the measurement trigger signal is enabled when the number of a plurality of first works processed by the same first mask and the same second mask in the plurality of works reaches a measurement threshold and at least one first work selected from the plurality of first works is to be provided. And, a third process tool, configured to process each of the plurality of wafers processed by the first process tool by one of a plurality of third masks before the second process tool, and providing a second process timing data, wherein the second process tool provides the measurement trigger signal according to the first process timing data and the second process timing data.
Claim(s) 4-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purdy and Manassen as applied to claim 1 above, and further in view of CHEN et al. (US 2020/0103769, HEREINAFTER, Chen.)
	In regard to claims 4-6, the above combination discloses all of the claimed limitations as mentioned, except, wherein the first process timing data indicates a time breakpoint of each of the plurality of first masks. Chen, in fig. 1, for example, discloses an analogous system 10 including first mask and a second mask (para [0049], the tools are capable of processing timing data of the masks; thus, forming patterns of the wafers through corresponding resists. This is common in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the similar system as taught in order to perform multiple masks to form patterns on a wafer.
	Regarding claim 7, the combination further discloses, wherein the plurality of first masks and the plurality of second masks are respectively a reticle (see Chen’s para [0012].)
Regarding claims 14 and 15, wherein the plurality of first/second masks are different from each other (Chen’s para [0049].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814